Per Curiam
Defendant-Appellant, Lloyd Martin Rogers, was convicted of theft of an automobile. He contends that the evidence was insufficient on which to support the conviction. The attorney general confesses error. We agree.
The People’s evidence showed that the defendant entered the car near Sugar City, Colorado, with three other people some time after it was stolen in Rocky Ford, Colorado. There is no evidence that the defendant knew the car was stolen. There was evidence that somebody in the car made the statement that he would dump the car where nobody would find it. The “somebody” was never identified. The pick-up was later found abandoned at a lake in the vicinity.
Considering the evidence in the light most favorable to the People, we find no evidence in the record to connect this defendant with the theft of the automobile in question.
The judgment must be reversed and remanded to the trial court with directions to dismiss the complaint against Lloyd Martin Rogers.